

Exhibit 10.2

THIRD AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT (this
“Amendment”) is effective as of March 28, 2014, by and among LEXINGTON REALTY
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (the “Trust”) and LEPERCQ CORPORATE INCOME FUND L.P., a limited
partnership formed under the laws of the State of Delaware (“LCIF”; collectively
with the Trust, the “Borrowers” and each a “Borrower”), each of the Lenders
party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (the “Agent”).
WHEREAS, the Borrowers, the Lenders, the Agent and certain other parties have
entered into that certain Amended and Restated Term Loan Agreement dated as of
February 12, 2013, as amended by that certain First Amendment to Amended and
Restated Term Loan Agreement dated as of September 30, 2013 and that certain
Second Amendment to Amended and Restated Term Loan Agreement dated as of
December 30, 2013 (as amended and in effect immediately prior to the date
hereof, the “Term Loan Agreement”); and
WHEREAS, the Borrower, the Lenders and the Agent desire to amend certain
provisions of the Term Loan Agreement on the terms and conditions contained
herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1     Specific Amendments to Term Loan Agreement. The parties hereto
agree that the Term Loan Agreement is amended as follows:


(a)    The definition of “Capitalized Value” is hereby deleted in its entirety
and shall be replaced by the following:
“Capitalized Value” means the sum of all of the following of the Trust and its
Subsidiaries on a consolidated basis determined in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents, plus (b) (i) Adjusted
EBITDA for the two most recent quarters multiplied by (ii) 2 divided by (iii)
the Capitalization Rate, plus (c) the GAAP book value of Properties acquired
during the two most recent quarters, plus (d) Construction-in-Process until the
Property is substantially complete, plus (e) the GAAP book value of Unimproved
Land, mortgages and notes. Borrowers’ pro rata share of Unconsolidated
Affiliates will be included in calculations of Capitalized Value consistent with
the above treatment for wholly owned assets. For purposes of determining
Capitalized Value, EBITDA attributable to assets described in any of the
immediately preceding clauses (c) through (e) shall be excluded from Adjusted
EBITDA.”
(b)    The definition of “Construction Budget” is hereby deleted in its entirety
and shall be replaced by the following:
“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including,



--------------------------------------------------------------------------------



without limitation, the cost of acquiring such parcel of real property, reserves
for construction interest and operating deficits, tenant improvements, leasing
commissions and infrastructure costs, and excluding any such costs to be
reimbursed or paid directly by the applicable tenant) as reasonably determined
by the Trust in good faith.”
Section 2     Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Agent of a counterpart of this Amendment duly executed
by the Borrowers and Requisite Lenders.


Section 3     Representations. Each Borrower represents and warrants to the
Agent and each Lender as follows:


(a)Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Term Loan Agreement, as amended
by this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by the duly authorized officers of each
Borrower and each of this Amendment and the Term Loan Agreement, as amended by
this Amendment, is a legal, valid and binding obligation of each Borrower
enforceable against each Borrower in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally (whether in a proceeding in law or equity).


(b)Compliance with Laws, etc. The execution and delivery by each Borrower of
this Amendment and the performance by each Borrower of this Amendment and the
Term Loan Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Approvals or violate any
Applicable Laws relating to any Borrower; (ii) conflict with, result in a breach
of or constitute a default under the organizational documents of any Borrower or
any indenture, agreement or other instrument to which any Borrower is a party or
by which it or any of its properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower.


(c)No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 4     Reaffirmation of Representations by Borrowers. Each Borrower
hereby repeats and reaffirms all representations and warranties made by such
Borrower to the Agent and the Lenders in the Term Loan Agreement and the other
Loan Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.


Section 5     Certain References. Each reference to the Term Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment.




--------------------------------------------------------------------------------



Section 6     Expenses. The Borrowers shall reimburse the Agent upon demand for
all reasonable out-of-pocket costs and expenses (including attorneys’ fees)
actually incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.


Section 7     Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be deemed a Loan Document.


Section 8     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE (INCLUDING, FOR SUCH PURPOSE,
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW
YORK).


Section 9     Effect. Except as expressly herein amended, the terms and
conditions of the Term Loan Agreement and the other Loan Documents remain in
full force and effect. The amendment contained herein shall be deemed to have
prospective application only.


Section 10     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11     Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Term Loan
Agreement.


[Signatures on Next Page]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Term Loan Agreement to be executed as of the date first
above written.


LEXINGTON REALTY TRUST
 
 
 
By:
/s/ Joseph S. Bonventre
 
Name:
Joseph Bonventre
 
Title:
Executive Vice President





LEPERCQ CORPORATE INCOME FUND L.P.


By: LEX GP-1 Trust, its sole general partner


By:
/s/ Joseph S. Bonventre
 
Name:
Joseph Bonventre
 
Title:
Vice President











































[Signatures Continue on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender


By:
/s/ D. Bryan Gregory
 
Name:
D. Bryan Gregory
 
Title:
Director

















[Signatures Continue on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




KEYBANK NATIONAL ASSOCIATION


By:
/s/ Jane E. McGrath
 
Name:
Jane E. McGrath
 
Title:
Vice President









































--------------------------------------------------------------------------------





[Signature Page to Thrid Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




REGIONS BANK




By:
/s/ Kerri L. Raines
 
Name:
Kerri L. Raines
 
Title:
Vice President

















--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




CAPITAL ONE, N.A.




By:
/s/ Frederick H. Denecke
 
Name:
Frederick H. Denecke
 
Title:
Vice President









--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




PNC BANK, NATIONAL ASSOCIATION




By:
/s/ Luis Donoso
 
Name:
Luis Donoso
 
Title:
Vice President















        




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




TD BANK, N.A.




By:
/s/ Karina Martin
 
Name:
Karina Martin
 
Title:
Vice President







